Citation Nr: 9915544	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  94-23 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Hardzog, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to June 
1992.  He reports that he served in the Reserves thereafter 
and returned to active duty in December 1995 or January 1996.

REMAND

Service medical records from the veteran's first period of 
active service reveal that the sinuses and spine were 
clinically evaluated as normal upon enlistment examination in 
December 1988.  In July 1989, radiologic studies revealed 
acute sinusitis of the left maxillary sinus.  In January 
1991, the veteran complained of frontal sinus pain and 
pressure.  Sinusitis was assessed.  In February 1992, mild 
rhinitis was observed bilaterally.  In April 1992, the 
veteran incurred a whiplash injury in a motor vehicle 
accident after being hit in the rear, while stopped, by a car 
traveling twenty miles per hour.  Cervical tenderness was 
observed from the mid line through to the mid back.  Neck 
strain was assessed.  Upon separation examination later that 
month, the sinuses were clinically evaluated as normal.  The 
veteran complained of back pain that had had its onset 
several months earlier.  Mechanical low back pain, treated 
with nonsteroidal anti-inflammatories, was assessed.

Following Department of Veterans Affairs (VA) general 
examination in September 1992, the examiner diagnosed a 
history of allergic rhinitis in the spring.  Following a VA 
examination of the spine, the examiner diagnosed low back 
pain, muscular, very mild, secondary to a rear end collision.

An October 1993 Reserve examination report reflects a 
diagnosis of chronic lumbar and mid thoracic back pain.

Private clinical records reveal that the veteran sought 
chiropractic care in January 1994 because of pain in the neck 
and lower back.  It was noted that the veteran had 
experienced the problem with his lumbosacral spine 
previously, likely from lifting in service.

In a March 1999 statement, the veteran's mother reported that 
the veteran had suffered from allergies since childhood.  She 
noted that he had sought treatment from Dr. "D."  She 
stated that the veteran's back problems had had started with 
the veteran's deck duty in service, which had involving 
lifting large pails of paint.

Complete service medical records pertaining to the veteran's 
second period of active service have not been obtained.  
However, the veteran submitted copies of several service 
medical records in conjunction with his March 1999 hearing 
testimony.  An October 1998 emergency care record reflects an 
assessment of muscular back strain.

At his March 1999 hearing before a Member of the Board of 
Veterans' Appeals (Board), the veteran testified that his 
allergic rhinitis symptoms had resolved before he had entered 
the military.  He stated that he had been treated by a 
private physician, Dr. "B.," as a child.  With respect to 
treatment for his back, the veteran testified that he had 
sought chiropractic care in Michigan in 1998.

Overall, the Board is of the opinion that additional 
development of the record is needed in order to determine the 
underlying medical issues to enable the Board to render a 
final determination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Accordingly, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should contact the service 
department in order to (a) verify the 
dates of the veteran's second period of 
active service and (b) obtain copies of 
all outstanding service medical records 
and Reserve medical records.

2.  The veteran should be asked to 
provide the names and addresses of any 
sources of medical treatment for a low 
back disability or allergic rhinitis 
prior to his entrance into service in 
1989 and subsequent to his discharge in 
1992.  After obtaining the proper 
releases from the veteran, all 
outstanding clinical records of such 
treatment should be obtained and 
associated with the claims folder, to 
include the records of the physician 
referenced in the veteran's mother's 1999 
statement and the records of the 
physician and chiropractor referenced in 
the veteran's 1999 hearing testimony.

3.  After copies of all available 
treatment records have been associated 
with the claims file to the extent 
possible, the veteran should be afforded 
a VA orthopedic examination in order to 
determine the nature and etiology of any 
low back disabilities present.  All 
indicated tests and studies should be 
performed.  All findings and diagnoses 
should be reported in detail.

The examiner should be asked to provide a 
diagnosis of any low back disabilities 
noted on examination.  In particular, the 
examiner should specify whether the 
veteran has a disability that is 
etiologically related an incident of 
service, to include the April 1992 motor 
vehicle accident and the veteran's 
lifting duties.  The examiner should 
explain the medical findings and 
principles, as applied to the medical and 
lay evidence, which support his or her 
conclusions.

The claims folder and a copy of this 
remand must be made available to the 
examiner and reviewed prior to the 
examination.

4.  After copies of all available 
treatment records have been associated 
with the claims file to the extent 
possible, the veteran should be afforded 
a VA examination to determine the nature 
and etiology of allergic rhinitis, if 
present.  All indicated tests should be 
completed and all clinical findings 
should be reported in detail.  The claims 
file and a copy of this remand must be 
made available to the examiner and 
reviewed prior to the examination.

The examiner should be asked to provide 
an opinion with respect to whether there 
is a causal relationship between any 
current allergic rhinitis, if present, 
and any incident of military service, 
along with a rationale for such opinion.  
The examiner should also express an 
opinion as to the approximate date of 
onset of allergic rhinitis, if present.   
If it is determined that allergic 
rhinitis preexisted service, the examiner 
should state whether the disorder 
increased in severity during service.  If 
so, the examiner should further address 
the issue of whether any such increase 
was due to intervening causes or the 
natural progress of the preexisting 
disorder.

5.  The RO should carefully review the 
examination reports to ensure full 
compliance with this remand, including 
all of the requested findings and 
opinions.  Otherwise, the report(s) 
should be returned to the examiner(s) for 
corrective action.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
claims for service connection for a low 
back disability and allergic rhinitis.

If the benefits sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and should be given the applicable time 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  No action is 
required of the veteran until he receives further notice.  By 
this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Steven L. Keller
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

